Citation Nr: 1342720	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  07-22 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a seizure disorder with headaches. 

2.  Entitlement to compensation under 38 U.S.C. § 1151 for a seizure disorder with headaches. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The Veteran served on active duty from November 1989 to September 1993. 

This appeal comes before the Board of Veterans' Appeals (Board) from March 2006 and August 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

The case was previously before the Board in April 2010, when it was remanded for additional development.  

The record before the Board consists of the Veteran's paper claims files and an electronic record known as Virtual VA.


FINDINGS OF FACT

1.  A seizure disorder with headaches was not present until more than one year following the Veteran's discharge from service and is not etiologically related to the Veteran's active service.  

2.  A seizure disorder with headaches did not result from or permanently increase in severity as the result of an event not reasonably foreseeable or any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for seizure disorder with headaches are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2013).

2.  The criteria for entitlement to compensation under 38 U.S.C. § 1151 for a seizure disorder with headaches are not met. 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice with respect to the claim for service connection in letters sent in September 2005 and May 2006.  Although the Veteran was not provided all required notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the originating agency readjudicated the claim.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

With respect to the Veteran's claim of entitlement to compensation under 38 U.S.C. § 1151 for a seizure disorder with headaches, the record reflects that the Veteran was provided the required notice in a letters mailed in September 2006 and May 2007, prior to the initial adjudication of the claim.

In addition, the duty to assist the Veteran has been satisfied in this case.  VA has obtained the Veteran's service treatment records, VA treatment records, and private medical treatment records.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

The Veteran was provided a VA examination in July 2010 to determine the etiology of his claimed seizure disorder.  The examination report reflects that the examiner reviewed the Veteran's pertinent history, commented on specific evidence contained in the record, provided an opinion concerning the etiology of the Veteran's seizure disorder and properly supported the opinion.  Therefore, the Board has found the examination report and opinion to be adequate for adjudication purposes.  

Accordingly, the Board will address the merits of the claims.



II.  Burdon of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Service Connection

A.  Legal Criteria

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests epilepsy to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).


B.  Factual Background and Analysis

The Veteran claims entitlement to service connection for a seizure disorder with headaches.  He claims that he incurred a head injury during active duty and that this injury is the cause of his current seizure disorder.  Specifically, he claims that he had a head injury during service in 1990 as a result of the same bicycle accident that resulted in a fractured left clavicle.  

Service treatment records reflect that the Veteran was treated for a fractured left clavicle in September 1990 after he ran into a telephone pole with his bicycle.  The Veteran did not complain of any other trauma at that time, including trauma of the head, and no head trauma or injury was noted.  An August 1991 service treatment record reveals complaints of mild headaches accompanied by symptoms of body aches and diarrhea.  The report of his separation examination in August 1993 indicates that his head and neurologic system were found to be normal on clinical evaluation.  On his August 1993 Report of Medical History, the Veteran reported a history sleepwalking and frequent headaches since 1991.  

Service treatment records also indicate that later in August 1993 the Veteran was treated for fainting, complaints of blackouts, constant headaches, and constant facial twitching.  On examination, he had reproducible headache pain, with the head tender to palpation along the right frontal area.  He was diagnosed as having probable alcohol withdrawal, with possible organic brain injury. 

Private medical records reveal that the Veteran incurred several head injuries in 1994 after he separated from military service.  An April 1994 treatment record indicates that the Veteran was assaulted and incurred a left temporal scalp contusion.  Computed tomography (CT) examination of the Veteran's head was negative for abnormalities.  A July 1994 private hospital record reveals that the Veteran was again assaulted.  He was struck in the head with a bat.  Head CT examination was again negative.  The diagnosis was a contusion and mild concussion.  

The earliest record of any seizure disorder is an October 2002 private treatment note indicating that the Veteran had a seizure.  November and December 2002 VA treatment notes indicate that the Veteran had had additional seizures; he denied any history of a head injury, and stated that he believed that his seizures were related to his citalopram medication.  The Veteran was diagnosed as having a seizure disorder and abnormal magnetic resonance imaging (MRI) of the brain.  In February 2003, the Veteran stated that he felt that his Celexa medication was to blame for his seizures, and in addition to seizures he complained of tremors that came and went and some occasional headaches over the right eye.  Celexa is a brand name of citalopram.

March 2005 VA treatment records indicate that the Veteran had a history of headaches and complex partial seizures that seemed to be secondary to a training accident years before at which time he also injured his left clavicle.  A September 2005 VA treatment note indicates that the Veteran had complex partial seizures, and that an MRI showed left temporal encephalomalacia, likely caused by head trauma incurred while in the service.  A May 2006 VA neurology note indicates that the Veteran's seizures were most likely related to prior traumas, and it was noted that in the early 1990s the Veteran ran into a telephone pole while riding a bicycle and that since then he had had a number of altercations with resulting head trauma.  The Veteran also partially attributed his seizures to citalopram medication he was prescribed.  

A December 2006 VA treatment note indicates a history of post-service head injures including getting kicked in the head and being hit in the head with a baseball bat in 1994, and being in an auto accident around the year 2000.  It was noted that the examiner told the Veteran that his case for service connection for seizures was weak. 

A June 2007 VA neurology clinic note indicates that the Veteran was seen for continued treatment of intractable post-traumatic epilepsy with a reported  history of seizures beginning in 2002.  They were described as "complex partial and generalized tonic-clonic seizures."  Prior descriptions from the Veteran's wife indicated seizures in his sleep in which he "flip-flops and wets the bed."  Also, she described that the Veteran had, "spells occurring while awake consisting of hands and knees shaking while he's awake and aware."  The physician indicated that these did not sound like actual seizures.  The Veteran described his current seizures as beginning with profuse sweating, headaches, and dizziness followed by confusion.  He said other described these symptoms as him going blank.  The physician noted the Veteran's reported history ascribing the seizures to a head injury during service, but also noted the documented post-service head injuries.  The physician also noted that MRI examinations in 2002, 2003, and 2004 revealed mild focal enchphalomalcia which had been stable over time.  Prior EEG examinations in 2003 and 2004 revealed normal results and the examiner specifically noted that seizures had never been verified by testing or observation by medical personnel.  Both medical and surgical treatment options were discussed with the patient.  

The record of a March 2008 VA outpatient neurology consultation reveals a diagnosis of "medically intractable posttraumatic epilepsy."  The Veteran reported having 5 to 7 complex partial seizures a week and he again reported having a head injury during service, but failed to mention the numerous documented post-service head injuries.  Subsequent VA treatment records reveal continued outpatient treatment with medication being prescribed to control the Veteran's seizures.

In July 2010, a VA Compensation and Pension examination of the Veteran was conducted.  He again reported that he incurred a head injury during service in the same bicycle accident which resulted in a fracture of his left clavicle.  The examiner reviewed all the evidence of record, including the service treatment records and the post-service medical evidence.  After examination and full consideration of all of the evidence, the examining physician's medical opinion was that, "it is most likely that the Veteran's post-traumatic seizure disorder and post-traumatic headaches are related to the head traumas that occurred after military service."  The physician's rational was that there was no evidence of head injury during the bicycle accident during service in 1990 and that there was no evidence of neurologic impairment on separation examination in 1993, or until the onset of seizures in 2002 which was almost a decade after service and after incurring numerous documented post-service head injuries.  

Initially, the Board finds that the preponderance of the evidence establishes that the Veteran did not sustain head trauma in the September 1990 incident in which his left clavicle was injured.  The service treatment records reflect that the Veteran did seek treatment at that time, but do not show that he complained of or was found to have any head injury.  It appears highly likely to the Board that the Veteran would have reported that his head was injured at that time if that were the case and that such an injury would have been noted by the health care provider.  Moreover, although multiple post-service head traumas are documented in the record prior to the initial diagnosis of a seizure disorder, there is no reference in any of the medical records prepared prior to or in connection with the initial diagnosis of a seizure disorder to any history of a head injury in service.  In fact, the Veteran first reported such a history in 2005, approximately 15 years after the alleged head injury occurred.  Finally, the Board notes that there is no corroborating evidence of the alleged head injury in September 1990.  Accordingly, the Board finds that the alleged injury did not occur.

The Board further notes that there is no competent evidence of seizures during service or within the first year of separation from service.  The first evidence of seizures is almost a decade after the Veteran separated from military service and after he incurred numerous post-service head injuries.  In addition, the VA physician who examined the Veteran and the pertinent records in July 2010 stated that there was no evidence of head trauma or seizures in service or until many years following the Veteran's discharge from service.  

Finally, the Board finds that the preponderance of the evidence establishes that the Veteran's seizures with headaches are not related to service.  In this regard the Board acknowledges that there is medical evidence linking the disability to in-service trauma.  However, this medical evidence is based on history provided by the Veteran.  As explained above, the Board has determined that the alleged in-service head trauma did not occur.  As discussed above, the VA physician who reviewed examined the Veteran and reviewed his pertinent history in July 2010 has opined that the Veteran's seizures and post-traumatic headaches are due to post-service traumas.  The Board has found this opinion to be highly probative since it is based upon a review of the Veteran's pertinent history and is properly supported.

The Board has also considered the Veteran's statements.  As explained above, the Board has not found the Veteran to be a credible historian.  Moreover, as a layperson, the Veteran does not possess the expertise required to provide a competent opinion concerning the etiology of his seizures with headaches.

Accordingly, service connection is not warranted for seizures with headaches.  In reaching this decision the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

IV.  Compensation under 38 U.S.C. § 1151

A.  Legal Criteria

With respect to claims filed on or after October 1, 1997 (such as this one), 38 U.S.C.A. § 1151 provides in pertinent part that compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability was service connected.  See VAOPGCPREC 40-97 (Dec. 31, 1997).  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and the proximate cause of the disability was: (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

To determine whether additional disability exists, the veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability.  Merely showing that a Veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or progress.  38 C.F.R. § 3.361(c)(2).  Additional disability caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability (see 38 C.F.R. § 3.361(c)); and that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's-or, in appropriate cases, the veteran's representative's-informed consent.  38 C.F.R. § 3.361(d)(1).

Finally, the determination of whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. §§ 17.32.  38 C.F.R. § 3.361(d)(2).

B.  Factual Background and Analysis

The Veteran claims that medication prescribed by VA medical personnel to treat nonservice-connected psychiatric disorders is the cause of his current seizure disorder with headaches.  He specifically claims that the prescribed medication of Citalopram, also called Celexa, caused the claimed disability.  

As noted above, the Veteran is diagnosed with a seizure disorder with headaches.  Initial manifestation of seizures occurred in 2002.  VA medical records also document that the Veteran was treated for nonservice-connected psychiatric disorders with prescribed medication including Citalopram.  

As discussed above, the Veteran was afforded a VA examination in July 2010.  The examiner reviewed the Veteran's pertinent history and opined that the Veteran's seizures with headaches were due to post-service head traumas.  The physician also reviewed the Veteran's medications and noted that while Citalopram can occasionally cause seizures, such seizures subside when the medication is discontinued.  VA medical records revealed that the Veteran was no longer prescribed Citalopram, yet he continued to report having seizures.  Accordingly, the physician's medical opinion was that the there is no evidence for the claim that the seizures that the Veteran continues to have are caused by a past and discontinued prescription of citalopram.  There is no contrary medical opinion of record.

The Board acknowledges the Veteran's lay statements based upon his research that prescription of citalopram can cause seizures.  However, as a lay person, the Veteran is not competent to render an opinion concerning the etiology of any additional disability, to include his seizure disorder with headaches.  In any event, the Veteran's lay opinion concerning this matter requiring medical expertise is clearly of less probative value than the medical opinion against the claim.

Accordingly, the Board must also conclude that compensation under the provisions of 38 U.S.C. § 1151 for a seizure disorder with headaches is not warranted.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  


ORDER

Service connection for a seizure disorder with headaches is denied.  

Entitlement to compensation under 38 U.S.C. § 1151  for a seizure disorder with headaches is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


